Citation Nr: 1453423	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for atrophic rhinitis with headaches and nosebleeds.  

2.  Entitlement to service connection for atrophic rhinitis with headaches and nosebleeds.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to October 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for atrophic rhinitis with headaches and nosebleeds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A January 2006 rating decision denied a claim for service connection for atrophic rhinitis with headaches and nosebleeds.  The Veteran did not appeal that decision and it became final.  

2.  Some of the evidence received since the January 2006 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for atrophic rhinitis with headaches and nosebleeds.  



CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for atrophic rhinitis with headaches and nosebleeds is final.  38 U.S.C.A. §§ 7104, 4005(c) (West 2002); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence to reopen a claim of service connection for atrophic rhinitis with headaches and nosebleeds has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in November 2005 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for atrophic rhinitis with headaches and nosebleeds.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the Board's preliminary review, it is clear that the Veteran's service treatment records are unavailable therefore, there is nothing noted at entry regarding nosebleeds.  As such the Board will treat the Veteran's claim as one for direct service connection.  Nevertheless, there is still a requirement to discuss new and material evidence as the January 2006 decision that denied a claim for service connection for atrophic rhinitis with headaches and nosebleeds became final.  

New and Material Evidence

The Veteran submitted a claim of entitlement to service connection for atrophic rhinitis with headaches and nosebleeds in October 2005.  A January 2006 rating decision denied the claim on the basis that the Veteran did not submit evidence showing that his condition had been permanently aggravated by military service.  The Veteran did not timely appeal the January 2006 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2002).  Service connection for atrophic rhinitis with headaches and nosebleeds may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Some of the evidence added to the claims file since the January 2006 rating decision includes a December 2009 lay statement from the Veteran.  Specifically, the Veteran reported that in October 2009 he was informed by a VA doctor treating him for his nosebleeds that "he was born with this illness, and he would die with this illness."  

Additionally, the Veteran has consistently reported that he received treatment on numerous occasions during service for his nosebleeds.  The Board acknowledges that the Veteran is competent to report symptoms he experienced.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  In this case, the lay evidence of record is competent with respect to observance of symptoms readily observable and appears credible, as there is no indication of lack of veracity or evidence to the contrary.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Board therefore finds it probative.  

Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for atrophic rhinitis with headaches and nosebleeds is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for atrophic rhinitis with headaches and nosebleeds is reopened.  To that extent only, the claim is allowed.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for atrophic rhinitis with headaches and nosebleeds.  38 U.S.C.A. 5103A (West 2002 & Supp. 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2014).  

The Veteran has credibly and competently reported that he received treatment for nosebleeds on numerous occasions during his military service.  His service treatment records have been found to be unavailable.  Post-service treatments show the Veteran has, and continues to receive treatment for, his condition which has been diagnosed as epistaxis.  Based on the Veteran's competent and credible report of symptoms during and after discharge, and a current diagnosis, the Veteran should be afforded a VA examination to assess any current nasal disability and its link to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed nasal condition claimed as atrophic rhinitis with headaches and nosebleeds that are not already of record.  
2.  Schedule the Veteran for a VA examination with an appropriate physician.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following information:  

(a) Diagnose all nasal disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current nasal disability, to include atrophic rhinitis with headaches and nosebleeds, is related to the Veteran's service.  

The examiner should consider the Veteran's reports of his in-service and subsequent symptoms.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


